DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant’s election of claims 1-20 in the reply filed on 04/21/2022 is acknowledged.

Claim Objections
Claim  1 is objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

At least Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 11174027. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the instant claims are fully recited within the patented claim.

Reference of prior art
Gil et al.  (US 20200317340, METHODS OF PHOTO MATCHING AND PHOTO CONFIRMATION FOR PARCEL PICKUP AND DELIVERY).
Jones et al.  (US 20170081043, PORTABLE UNMANNED DELIVERY AIRCRAFT LAUNCH SYSTEMS, AND METHODS OF DELIVERING PRODUCTS UTILIZING AIRCRAFT LAUNCH SYSTEMS). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10 and 11  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gil.

Re claim 1    Referring to the figures and the Detailed Description, Gil discloses: 
 A payload engagement system for selectively coupling a payload to a vehicle (200), comprising: 
a vehicle (100) that includes at least one engagement latch (229, 235 and 236); and a payload that includes at least one engagement receptor (300 and 312); wherein each engagement latch is configured to selectively engage a corresponding engagement receptor of the at least one engagement receptor to selectively couple the payload to the vehicle (100, 235 and 236); wherein each engagement latch is configured to be selectively transitioned between an engaged configuration, in which each engagement latch engages the corresponding engagement receptor to couple the payload to the vehicle, and a disengaged configuration, in which each engagement latch is removed from each engagement receptor (¶ 0143); wherein the payload engagement system includes an alignment guide (items 232, 234) configured to guide the payload to a predetermined coupling position relative to the vehicle (corner of 232 and 234) to establish alignment of each engagement latch relative to the corresponding engagement receptor in an alignment plane (lateral plane is defined by the lateral movement of items 236 to engage items 312) prior to each engagement latch transitioning from the disengaged configuration to the engaged configuration (¶ 0143, items 232, 234, 236 and 235); and wherein each engagement latch is configured to translate in a lateral direction that is at least substantially parallel to the alignment plane as the engagement latch transitions between the engaged configuration and the disengaged configuration (¶ 0143, items  229, 236, 235 and 312).  

Re claim 2    Referring to the figures and the Detailed Description, Gil discloses: 
 The payload engagement system of claim 1, wherein the payload engagement system further is configured to transition each engagement latch between the engaged configuration and a secured configuration when each engagement latch is engaged with the corresponding engagement receptor (¶ 0143, items  229, 236, 235 and 312); wherein the payload is restricted from moving relative to the vehicle while the vehicle carries the payload and when the payload engagement system is in the secured configuration (¶ 0152); and wherein each engagement latch is configured to translate in a transverse direction that is at least substantially perpendicular to the alignment plane as the engagement latch is transitioned between the engaged configuration and the secured configuration (¶ 0143, items 236, 235 and 312, according to BRI items 235, 236 translate in a transverse direction that is at least substantially perpendicular to the alignment plane due to the weight of the payload during takeoff).  

Re claim 3    Referring to the figures and the Detailed Description, Gil discloses: 
 The payload engagement system of claim 1, wherein the alignment guide is disposed on a lower side of the vehicle and is configured to guide and establish alignment of the payload and the vehicle to establish alignment of each engagement latch relative to the corresponding engagement receptor (items 232, 234).  

Re claim 4    Referring to the figures and the Detailed Description, Gil discloses: 
The payload engagement system of claim 3, wherein the payload includes a plurality of corners (300); and wherein the alignment guide includes a plurality of corner units (corner units of 229, e.g. corners of items 232 and 234), each corner unit configured to receive a corresponding corner of the payload when the payload is in the coupling position (corresponding corner units of 229, e.g. corners of items 232 and 234 receive a corresponding corner of the payload).  

Re claim 5    Referring to the figures and the Detailed Description, Gil discloses: 
 The payload engagement system of claim 4, wherein each corner unit includes a ramped portion (ramped portion of item 232) configured to engage at least a portion of the payload to passively guide the payload to the coupling position when each engagement receptor approaches a corresponding engagement latch of the at least one engagement latch along a transverse direction that is at least substantially perpendicular to the alignment plane (ramped portion of item 232).  

Re claim 6    Referring to the figures and the Detailed Description, Gil discloses: 
The payload engagement system of claim 1, wherein the vehicle includes a latch actuator configured to translate each engagement latch in the lateral direction to transition each engagement latch between the engaged configuration and the disengaged configuration (¶ 0144). 

Re claim 10    Referring to the figures and the Detailed Description, Gil discloses: 
The payload engagement system of claim 1, wherein the at least one engagement receptor includes a first engagement receptor and a second engagement receptor (items 312 on both sides of the payload); wherein the first engagement receptor and the second engagement receptor are positioned in a spaced-apart arrangement on the payload (items 312 on both sides of the payload); wherein the at least one engagement latch includes a first engagement Page 4 -AMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENT; App. No. 16/047,902latch configured to engage the first engagement receptor and a second engagement latch configured to engage the second engagement receptor (items 235, 236 on both sides of the payload); and wherein the first engagement latch and the second engagement latch are spaced apart from each other such that the first engagement latch engages the first engagement receptor and the second engagement latch engages the second engagement receptor when each engagement latch is in the engaged configuration (items 235, 236 on both sides of the payload).  

Re claim 11    Referring to the figures and the Detailed Description, Gil discloses: 
The payload engagement system of claim 1, wherein the vehicle is an autonomously controlled unmanned aerial vehicle (UAV) (¶ 0389); wherein each engagement latch is positioned on an underside of the UAV; and wherein the alignment plane is at least substantially parallel to an undersurface of the UAV (items 235, 236, 312 and 100).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 8 and 12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil and further in view of Jones.

Re claim 7    Referring to the figures and the Detailed Description, Gil fails to teach as disclosed by Jones:  The payload engagement system of claim 6, wherein the latch actuator is further configured to translate each engagement latch in a transverse direction that is at least substantially perpendicular to the alignment plane (¶ 0038, crane system to retract (translate) each engagement latch in a transverse direction).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Jones teachings of the latch actuator is further configured to translate each engagement latch in a transverse direction that is at least substantially perpendicular to the alignment plane into the Gil to improve and reinforce the attachment mechanism for optimum security of the payload in the engaged configuration.

Re claim 8    Referring to the figures and the Detailed Description, Gil, as modified above, discloses: The payload engagement system of claim 7, wherein the latch actuator is configured to sequentially: (i) translate each engagement latch along the lateral direction (Gil ¶ item 213); and (ii) translate each engagement latch along the transverse direction (Jones ¶ 0038).  

Re claim 12    Referring to the figures and the Detailed Description, Gil fails to teach as disclosed by Jones:  A method of utilizing the payload engagement system of claim 1 , the method comprising: 
positioning the vehicle on a first side of a docking platform (fig’s. 1, 4, items 100, 102 and 106 top side);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the  Jones teachings of positioning the vehicle on a first side of a docking platform into the Gil to provide one or more electrical recharging pads of a recharge system that enable the recharging of a battery of the vehicle.
 guiding, with the alignment guide, the payload toward the vehicle from a second side of the docking platform (Gil item 200 and jones fig. 1 106 second side opposite the first side), which is opposite the first side of the docking platform, to position the payload in the predetermined coupling position relative to the vehicle (Jones fig. 1); and coupling the payload to the vehicle (Gil fig’s. 6 and 11); wherein the coupling the payload to the vehicle includes transitioning each engagement latch from the disengaged configuration to the engaged configuration (Gil ¶ 0144, 236 and 235). Page 5 -AMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENT; App. No. 16/047,902

Re claim 13    Referring to the figures and the Detailed Description, Gil, as modified above, discloses: The method of claim 12, wherein the transitioning each engagement latch from the disengaged configuration to the engaged configuration includes translating each engagement latch in the lateral direction that is at least substantially parallel to the alignment plane (Gil ¶ 0144, 236 and 235).  

Re claim 14   Referring to the figures and the Detailed Description, Gil, as modified above, discloses:  The method of claim 12, wherein the guiding the payload toward the vehicle includes passively guiding, with the alignment guide, the payload to the coupling position, and wherein the vehicle includes the alignment guide (¶ 0143, items  229, 236, 235 and 312).  

Re claim 15    Referring to the figures and the Detailed Description, Gil, as modified above, discloses:  The method of claim 14, wherein the payload includes a plurality of corners; wherein the alignment guide includes a plurality of corner units, each corner unit having a ramped portion; and wherein the passively guiding the payload toward the coupling position includes engaging each corner of the payload with the ramped portion of a corresponding corner unit of the plurality of corner units to passively guide the payload to the coupling position. 
(Claim 15 is similar in scope to Claim 4; therefore, Claim15 is rejected under the same rationale as Claim 4).
 
Re claim 16    Referring to the figures and the Detailed Description, Gil, as modified above, discloses: The method of claim 12, wherein the transitioning each engagement latch from the disengaged configuration to the engaged configuration is performed responsive to an alignment sensor detecting that the payload is in the coupling position such that each engagement receptor is in alignment with each engagement latch.
(Claim 15 is similar in scope to Claim 9; therefore, Claim15 is rejected under the same rationale as Claim 9).

Re claim 17    Referring to the figures and the Detailed Description, Gil, as modified above, discloses: The method of claim 12, wherein the method further includes transitioning each engagement latch to a secured configuration to secure the payload to the vehicle (¶ 0143, items  229, 236, 235 and 312).  

Re claim 18    Referring to the figures and the Detailed Description, Gil, as modified above, discloses:  The method of claim 17, wherein the transitioning each engagement latch to the secured configuration includes translating each engagement latch in a transverse direction that is at least substantially perpendicular to the alignment plane (¶ 0143, items 236, 235 and 312, items 235, 236 translate in a transverse direction that is at least substantially perpendicular to the alignment plane due to the weight of the payload during takeoff).  

Re claim 19    Referring to the figures and the Detailed Description, Gil, as modified above, discloses: The method of claim 17, wherein the transitioning each engagement latch to the secured configuration is performed subsequent to the transitioning each engagement latch from the disengaged configuration to the engaged configuration (¶ 0143, items 236, 235 and 312, items 235, 236 translate in a transverse direction that is at least substantially perpendicular to the alignment plane due to the weight of the payload during takeoff and takeoff is performed subsequent to the transitioning each engagement latch from the disengaged configuration to the engaged configuration).  

Re claim 20    Referring to the figures and the Detailed Description, Gil, as modified above, discloses: The method of claim 12, wherein the at least one engagement receptor includes a first engagement receptor and a second engagement receptor; wherein the first engagement receptor and the second engagement receptor are positioned in a spaced-apart arrangement on the payload; wherein the at least one engagement latch includes a first engagement latch configured to engage the first engagement receptor and a second engagement latch configured to engage the second engagement receptor; wherein the first engagement latch and the second engagement latch are spaced apart from each other such that the first engagement latch engages the first engagement receptor and the second engagement latch engages the second engagement receptor when each engagement latch is in the engaged configuration; and wherein the transitioning each engagement latch from the disengaged configuration to the engaged configuration includes translating the first engagement latch and the second engagement latch toward each other (Claim 20 is similar in scope to Claim 10; therefore, Claim 20 is rejected under the same rationale as Claim 10).

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil.

Re claim 9    Referring to the figures and the Detailed Description, Gil discloses: 
The payload engagement system of claim 6, wherein the payload engagement system further includes an alignment sensor (¶ 0156) 
However Gil  discloses the claimed invention except for the sensor configured to detect when the payload is in the coupling position.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the sensor in item 230 to be configured to detect when the payload is in the coupling position for accurate positioning and coupling, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
wherein the latch actuator is configured to transition each engagement latch from the disengaged configuration to the engaged configuration responsive to the alignment sensor detecting the payload in the coupling position (Gil ¶ 0144).  

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642